Citation Nr: 1619231	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  07-36 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left ankle sprain.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left knee injury.

3.  Entitlement to a disability rating in excess of 30 percent for service-connected migraines prior to February 22, 2008.

4.  Entitlement to a disability rating in excess of 30 percent for dysthymia prior to February 22, 2008, in excess of 50 percent from February 22, 2008 to January 24, 2011, and in excess of 70 percent from January 25, 2011 onward.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 22, 2008.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to February 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in July 2012.  In that decision, the Board remanded the case with directives to secure VCAA notice for the Veteran with regard to a service connection claim, obtain updated VA treatment records, obtain VA examinations, and for an opinion on TDIU.  The Board finds that there has been substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the time this matter was last before the Board in July 2012, the Veteran had claimed entitlement to service connection for a back disability.  In a February 2013 rating decision, service connection was granted.  As the issue on appeal was granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  However, the Board also notes that entitlement to a disability rating in excess of 30 percent for service-connected migraines prior to February 22, 2008 was also before the Board in July 2012.  The issue was remanded for the issuance of an SSOC.  This was accomplished in February 2013, but the issue was not recertified to the Board.  However, the Board finds that it has jurisdiction over the issue as reflected on the title page.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of a left ankle sprain have been characterized by painful motion with plantar flexion limited to no less than 45 degrees and dorsiflexion limited to no less than 20 degrees, without evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.

2.  For the entire appeal period, the Veteran's residuals of a left knee injury have been characterized by painful motion with flexion limited to no less than 95 degrees, including on repetition, and extension limited to 0 degrees, without ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

3.  From April 30, 2006, the Veteran's migraines have been characterized by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

4.  Prior to February 22, 2008, the Veteran's dysthymia was manifested by symptoms most closely approximating occupational and social impairment with decrease in work efficiency due to various symptoms.  Occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, as well as total occupational and social impairment, are not shown.

5.  From February 22, 2008 to January 24, 2011, the Veteran's dysthymia was manifested by symptoms most closely approximating occupational and social impairment with reduced reliability and productivity due to various symptoms.  Occupational and social impairment with deficiencies in most areas, as well as total occupational and social impairment, are not shown.
6.  From January 25, 2011 onward, the Veteran's dysthymia has been manifested by symptoms most closely approximating occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment is not shown.

7.  Since February 21, 2007, the Veteran's service-connected disabilities have precluded substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for a rating in excess of 10 percent for residuals of a left knee injury have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2015).

3.  From April 30, 2006, the criteria for a rating of 50 percent for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).

4.  Prior to February 22, 2008, the criteria for a rating in excess of 30 percent for dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2015).

5.  From February 22, 2008 to January 24, 2011, the criteria for a rating in excess of 50 percent for dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2015).

6.  From January 25, 2011 onward, the criteria for a rating in excess of 70 percent for dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2015).

7.  The criteria for a TDIU have been met since February 21, 2007, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard February 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations for her ankle in March 2007 and December 2012, for her knee in March 2007 and December 2012, for her Migraines in April 2007, and for her dysthymia in March 2007, April 2011, and December 2012.  A General Medical examination was also conducted in April 2011.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.




II. Increased Rating Claims

The appeal period before the Board begins on February 21, 2007, the date VA received the claims for increased ratings, plus the one-year look-back period if an increase became factually ascertainable.  38 C.F.R. § 3.400(o)(2) (2015); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45 (2015).  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  Id. at 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  Examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Left Ankle Sprain

The Veteran is currently rated for her left ankle sprain under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).  

Legal Criteria

This diagnostic code provides for a 20 percent rating based on marked limited motion of the ankle.  A 10 percent rating is based on moderate limited motion of the ankle.  Ratings are also available pursuant to Diagnostic Codes 5270, 5272, 5273, and 5274 when there is evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, and astragalectomy, respectively.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Facts

In the Veteran's March 2007 VA examination report, the examiner noted that when asked to stand on her heels and toes, pain was elicited in the left ankle.  The examiner did not note any fatigue or weakness, and no functional loss.  However there was pain noted in the ankle joint at the lateral aspect.  No ankylosis was noted.  The dorsiflexion in the ankle was 0 to 20 degrees with painful motion in the last 10 degrees but no functional loss.  Plantar flexion was 0 to 45 degrees with painful motion in the last 10 degrees.  

In the April 2011 General Medical examination, the Veteran stated her ankle felt weak.  There was no inflammatory arthritis.  Dorsiflexion was from 0 to 20 degrees and planter flexion was from 0 to 45 degrees.  There was no objective evidence of pain on motion after at least three repetitions and no additional limitations of motion after repetitive motion.  The examiner described the left ankle mortise as unremarkable, but noted soft tissue swelling.  The examiner noted that the "visualized bones are unremarkable."

In the December 2012 VA examination report, the Veteran reported intermittent ankle pain nearly daily.  She described it as an 8 out of 10 and worse in cold weather, when wearing certain shoes, and when using stairs.  However, she denied incapacitating flare-ups.  With regard to range of motion, plantar flexion of the left ankle was to 45 degrees or greater with objective painful motion beginning at 0 degrees.  Dorsiflexion was to 20 degrees or greater with objective painful motion beginning at 0 degrees.  After repetitive use, plantar flexion was still to 45 degrees or greater and dorsiflexion was to 20 degrees or greater.  The examiner noted there was functional loss of the ankle after repetitive use in the form of excess fatigability and pain on movement.  There was localized tenderness on palpitation but normal strength of the left ankle.  There was no laxity in the ankle.  There was also no ankylosis.  The Veteran used an ankle brace occasionally.  There were no abnormal findings in the imaging studies done.  

The Board acknowledges the March 2012 statements from the Veteran's representative asserting that the Veteran's symptoms of pain, swelling, and decreased motion in the ankle more closely approximate the required criteria for assignment of the next higher evaluation.  




Analysis

The Board finds that the Veteran's left ankle has been manifested essentially by objective evidence of painful motion, thus warranting a minimal compensable evaluation of 10 percent evaluation under 38 C.F.R. § 4.59 (2015).  This is so because in each of her VA examinations, she had full dorsiflexion and plantar flexion and thus, no compensable limitation of motion.  With regard to Deluca, while the Board acknowledges there was functional loss in the form of pain on movement and excess fatigability in the left ankle after repetitive testing in the December 2012 VA examination report, there was no laxity, the Veteran only used a brace occasionally, and there was no additional limitation of motion after repetitive use.

As noted above, the motion of the Veteran's ankle was not limited, even after repetitive use.  For this reason, a rating based on limited motion is not warranted.  Likewise, a rating under Diagnostic Codes 5270, 5272, 5273, or 5274 is not warranted here because the evidence of record does not show ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, respectively.

For the foregoing reasons, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected left ankle sprain.  As the preponderance of the evidence is against even higher ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the rating criteria contemplate the Veteran's disability and its symptoms such as her functional loss and range of motion with pain.

Left Knee Injury

Legal Criteria

The Veteran is currently rated for her left knee injury under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, and a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

In addition to ratings based on limitation of motion, a separate rating may be awarded based on knee instability.  Pursuant to Diagnostic Code 5257; 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2015).

Separate knee evaluations for limitation of motion and instability under the appropriate diagnostic codes may be assigned when specific symptoms are shown. See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  

Degenerative arthritis (hypertrophic, osteoarthritis, or due to trauma) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

Facts

The Veteran received VA examinations for her knee in March 2007, April 2011, and December 2012.

In the March 2007 VA examination report, the examiner noted that the Veteran in the past had complained of pain in her knee with the intensity of a 7 out of 10 accompanied by stiffness and some giving of way sensation.  The Veteran denied any instability.  She however reported flare-ups of a 9 out of 10 intensity weekly with a duration of 3 to 4 hours that were precipitated by cloudy weather, prolonged standing, and sitting.  There was no additional limitation of motion or functional impairment during a flare-up.  There were no episodes of dislocation or recurrent subluxation as well as no symptoms of inflammatory arthritis.  When asked to repetitively flex and extend her knee, pain was elicited but there was no weakness or fatigue.  There was pain upon palpitation of the left knee at the peripatellar area.  Her gait was described as non-antalgic and there were no callosities or unusual shoe wear patterns.

The flexion in the left knee was noted as 0 to 140 degrees with pain in the last 10 degrees but with no functional loss.  The Veteran's extension was to 0 degrees that was painful in the last 10 degrees with no functional loss.  With regard to stability, the examiner noted no lateral or anterior/posterior instability.  The McMurray's test was negative.  The X-rays done of the knee in December 2004 were normal.

In the April 2011 General Medical examination, the Veteran stated her left knee felt weak.  The examiner noted medial tenderness in the knee.  There was no inflammatory arthritis.  There was no objective evidence of pain on active motion and no pain after at least three repetitions.  Likewise, there was no additional limitation of motion after repetitive motion.  The examiner noted that the joint spaces in the left knee were unremarkable, there was no significant joint effusion or soft tissue swelling in the knee joint. 

In the December 2012 knee examination report, the Veteran reported intermittent knee pain a couple times per week lasting a few hours.  The pain was described as 6 out of 10.  The knee was worse in cold weather and while going up and down stairs and attempting to work out.  However, the Veteran denied incapacitating flare-ups in the past year.  Left knee flexion was to 95 degrees with objective painful motion beginning at 0 degrees.  Extension was to 0 degrees with objective evidence of painful motion at 0 degrees.  After repetitive testing, left knee flexion was to 95 degrees and extension was to 0 degrees.  There was no additional limitation of range of motion after repetitive-use testing.  However, the examiner indicated there was functional loss of the knee in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was also tenderness or pain to palpitation, but muscle strength was normal.  There was no posterior or medial-lateral instability and no recurrent subluxation.  There were no meniscal conditions and no frequent episodes of joint locking, joint pain, or joint effusion.  The Veteran did occasionally use a knee brace.  There was no degenerative or traumatic arthritis documented.

Analysis

The Veteran is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015) is inappropriate in this circumstance because at no time has the Veteran had recurrent subluxation or lateral instability.  On the contrary, the Board finds that a minimum 10 percent rating, but no higher, is warranted for the Veteran's left knee on the basis of painful motion.  See 38 C.F.R. § 4.59 (2015).

The Veteran's VA examinations show that the Veteran's left knee flexion was measured twice during the appeal period.  In the March 2007 examination report, flexion was to 140 degrees with pain during the last ten degrees but no functional loss.  In the December examination report, the flexion was to 95 degrees with pain beginning at 0 degrees.  After repetitive testing, flexion was still noted to be to 95 degrees.  Because the Veteran's flexion has exceeded 45 degrees throughout the appeal period, it has not been limited to a compensable level under DC 5260.

Likewise, at both VA examinations, the Veteran's left knee extension was to 0 degrees with some painful motion noted.  In the December 2012 examination, there was similarly no additional limitation of range of motion after repetitive-use testing.  Therefore, the Veteran has no compensable limitation of extension under DC 5261, and a higher rating is not available under this diagnostic code.

However, by the time of the December 2012 VA examination, functional loss was present in the left knee, manifesting as less movement than normal, weakened movement, excess fatigability, and pain on movement.  The normal range of motion for the knee is 140 degrees flexion and 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  Compensation for pain is limited to a single 10 percent disability rating per joint when there is "no actual or compensable limitation of motion."  See Mitchell, 25 Vet. App. at 36.  As the Veteran's flexion was at most limited to 95 degrees, there was less movement than normal, excess fatigability, and weakened movement, but this functional loss due to painful motion is otherwise not compensable under the rating criteria.  Thus, the Board finds that the Veteran is entitled to the minimum rating of 10 percent for limitation of flexion due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, id.

Because neither left knee flexion nor extension have manifested to a compensable level, even considering the Veteran's subjective complaints and the recorded objective findings of functional loss due to pain and on flare-up, the evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  The Board thus finds that a rating in excess of 10 percent for painful motion is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.59; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's left knee disability under other diagnostic codes, but finds that no higher or additional evaluations are warranted.

There has been no indication in the evidence of record that the Veteran experience any instability or subluxation in her left knee.  The Veteran specifically denied instability in the March 2007 VA examination.  There was similarly no instability noted in the December 2012 examination.  Thus, the evidence of record does not show recurrent subluxation or lateral instability in the left knee that would warrant a rating under Diagnostic Code 5257.  The evidence similarly shows that the Veteran at no time has suffered from ankylosis, dislocated cartilage, and removed cartilage.  Thus, a rating under Diagnostic Codes 5256, 5258, and 5259, respectively, is not warranted.  Furthermore, ratings under Diagnostic Codes 5262 and 5263 are not warranted as at no time has the Veteran exhibited impairment of the tibia and fibula or genu recurvatum, respectively.  Thus, a higher rating is not warranted under these diagnostic codes.  

For the foregoing reasons, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected left knee injury.  As the preponderance of the evidence is against even higher ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the rating criteria contemplate the Veteran's disability specifically with regard to her flexion and extension, her functional loss, and her painful motion.

Migraines

Legal Criteria

The Veteran is currently rated for her migraines under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

A 50 percent rating is based on migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is based on migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is based on migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 0 percent is based on migraines with less frequent attacks.
Facts

The Veteran received a VA examination for her migraines in April 2007.  The examiner noted that the frequency of the Veteran's migraines were weekly in the past twelve months and were treated with continuous medication.  The examiner also noted that most of the Veteran's attacks were prostrating the duration of which were hours.  The effects on the Veteran's usual daily activities were severe with respect to chores, shopping, exercise, sports, recreation, traveling, and feeding and mild with respect to bathing, dressing, toileting, and grooming.  However, the examiner also noted that the limitations referred to acute attacks, and that otherwise the Veteran could perform most activities of daily life.  

Analysis

Based on the facts found in the record, the Board finds that the Veteran's migraines have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warranting a 50 percent evaluation as early as April 30, 2006, but no earlier.  This is so because the Veteran reported her migraines were weekly in duration in the twelve months prior to her April 30, 2007 VA examination.  The examination also noted that the migraines were prostrating and would last for hours at a time.  Indeed, the Veteran, who is competent to report her symptoms, noted that most of the attacks were prostrating.  Thus, an evaluation of 50 percent for the Veteran's migraines is warranted from April 30, 2006, but no earlier.

The Veteran brought a claim for an increase in her service-connected migraines in February 2007.  The Board does not find that the increase is factually ascertainable within the one year "look back period" for migraines, and there are no statements that may be construed as an earlier claim.  See 38 C.F.R. § 3.400(o)(2) (2015).

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the rating criteria contemplate the Veteran's disability with regard to the frequency and severity of her migraines.

Dysthymia

Legal Criteria

The Veteran is currently rated for her dysthymia under 38 C.F.R. § 4.130, Diagnostic Code 9433 (2015).  The Veteran was rated at 30 percent for her psychiatric condition prior to February 22, 2008, 50 percent from February 22, 2008 to January 24, 2011, and 70 percent from January 25, 2011 onward.

A 10 percent disability rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medications.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of person appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is a total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995). 

A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Facts

In the March 2007 VA examination report, the Veteran reported depressed mood with bouts of crying, trouble sleeping, anxiety, being easily fatigued, mood shifts, and irritability.  She reported that these symptoms began a long time ago and they occurred on a daily basis and were severe.  The examiner noted her appearance was clean and she had a cooperative attitude.  Her affect was described as constricted and her mood as anxious.  Her attention was intact, she was able to complete serial 7s, and able to spell a word forward and backward.  She was also intact with respect to person, time, and place.  There were no delusions and she understood that she had a problem.  There were no hallucinations, no inappropriate behavior, no obsessive or ritualist behavior, no panic attacks, no homicidal or suicidal thoughts and she could interpret proverbs appropriately.  Her impulse control was good and there were no episodes of violence.  There were no problems with the activities of daily living.  The examiner stated that her mental disorder symptoms were controlled by continuous medication.

A September 2007 VA treatment report noted that the Veteran was feeling very sad, talked about sadness and confusion, denied self-harm and denied harm to others ideation.  She had fair grooming and hygiene, good eye contact, and was cooperative.  There was no psychomotor agitation, her speech was adequate in volume and production, and was coherent and fluent.  The Veteran's mood was described as sad, her affect as congruent, and her thought process was coherent, goal directed, and relevant.  The examiner further noted the Veteran had no racing thoughts; no delusions, no obsessions, no compulsive behavior, no auditory or visual hallucinations, but did have decreased concentration and attention.  Nonetheless, the Veteran's judgment was fair.  Her GAF score was 68.

A February 2008 VA psychiatric consult showed that the Veteran felt depressed and had crying spells, problems sleeping, and elevated mood.  She reported that she could be very hyperactive and suddenly she could become very depressed.  She denied suicidal or homicidal ideation, denied hallucinations, but admitted hearing during the day the steps of the 4 children she aborted.  She also admitted hearing a voice like her conscience that would talk to her and that the television talked to her and gave her messages.  At this time her GAF score was reported as 50.

The Board acknowledges an April 2008 from the Veteran's sister noting that she felt the Veteran was "always in a state of depression."  

A May 2010 mental status examination noted that the Veteran had fair grooming and hygiene but poor eye contact.  She had no psychomotor agitation or retardation and no tics or abnormal movements.  Her mood was described a depressed and her affect restricted.  Her thought processes were coherent, goal-directed, and relevant but with racing thoughts.  She had no suicidal ideation, no homicidal ideas or planning or death wishes at that point.  She had no delusions, thought broadcasting, thought withdrawal, thought insertion, overvalued ideas, phobias, obsessions, or compulsions.  She also had no auditory or visual hallucinations.  She was described as awake and oriented to person, place, and time.  However, she had poor concentration and attention and poor insight and judgment.

A January 2011 VA psychological assessment noted that she had a moderate ability to focus.  Her associations were logical, her judgment was described as moderate, and her insight was described as moderate.  Her memory assessment was noted as intact.  Her appearance was clean and neat, her affect was appropriate, her mood however was described as anxious.  Her thought process was described as logical and concrete and her thought content as relevant.  However, the examiner noted that at this time the Veteran was not able to function in the workplace and was severely impaired in interpersonal and social situations.

In the April 2011 VA examination report the examiner noted that the Veteran had extensive parasuicidal behavior and met the diagnostic criteria for borderline personality disorder.  She reported she experienced some depression and anxiety.  The Veteran reported that she had no social life and was quick to anger.  Additionally, she reported significant interpersonal problems in all settings including with neighbors, community, and medical providers.  She reported that she used to have hobbies but no longer had them.  The Veteran reported not being able to concentrate well and reported poor sleep.  She denied any suicide attempts since her last VA examination.  She also denied violence toward others.  Her psychosocial functional status was described as "severely impaired."  She also endorsed chronic feelings of emptiness, transient dissociative symptoms, intense and inappropriate anger, affective discontrol, history of recurrent suicidal gestures, and a pattern of intense and unstable interpersonal relationships.

The examiner described the Veteran's psychomotor activity as restless and tense; her speech was spontaneous, rapid and coherent; her attitude was described as irritable and her affect was noted as reactive.  Her mood was described as agitated and labile, her attention was intact; she was able to do serial 7s, and spell a word backward.  She was intact with respect to person, time, and place.  However, her thought process was described as rambling, but she had no delusions.  The Veteran stated that she had nightmares every time she sleeps.  The Veteran was noted as having obsessive or ritualistic behavior, panic attacks, presence of suicidal thoughts, episode of violence and poor impulse control.  Her remote memory was normal, her recent memory was moderately impaired, and her immediate memory was mildly impaired.  Her GAF score was noted as 45 at this time.

The VA examiner opined that there was not total occupation and social impairment.  However, the examiner opined that the Veteran's symptoms did result in deficiencies in judgment, thinking, family relations, work, mood, or school.  

A December 2012 VA examination noted the Veteran's GAF score as 50.  The VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran's symptoms were described as depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, impaired judgment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Analysis

The Board finds that a rating in excess of 30 percent is not warranted for the Veteran prior to February 22, 2008.  This is so because the symptoms of her psychiatric condition during this period were primarily a feeling of sadness, trouble sleeping, and anxiety.  Likewise, the March 2007 examination report noted the Veteran her appearance to be clean and her attitude cooperative.  The Veteran had no delusions or hallucinations, and no inappropriate behavior.  Notably, the examiner stated that the Veteran had no problems with the activities of daily living.  Similarly, in the September 2007 treatment note, the Veteran complained of sadness, but had fair grooming and hygiene.  Her affect was congruent and her thought processes were coherent.  Her GAF score was 68.  A GAF score in this range is representative of some mild symptoms like depressed mood and mild insomnia.  The Board finds that these manifestations warrant a 30 percent rating, but no higher.  A higher rating is not warranted because the Veteran's symptoms are not productive of occupational and social impairment with reduced reliability and productivity.  She did not have symptoms such as flattened affect, stereotyped speech, or panic attacks more than once a week.  Ratings of 70 and 100 percent are also not warranted during this period because the evidence does not reflect occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

For the period from February 22, 2008 to January 24, 2011, the Board finds that the Veteran's psychiatric disability does not warrant a rating in excess of 50 percent.  Beginning with the February 2008 psychiatric consult, the Veteran reported crying spell, more trouble sleeping, and elevated mood.  She admitted hearing during the day the steps of the children she had aborted.  A May 2010 mental status examination described the Veteran's mood as depressed and her affect restrict.  This indicates a progression in severity from when her affect was described as congruent in September 2007.  The Veteran was also noted as having poor concentration and poor insight and judgment.  Her GAF score was noted as 50 in the February 2008 VA psychiatric consult.  A GAF score of 50 represents serious impairment in social, occupational, or school functioning.  Thus, the Board finds that during this period the Veteran's symptoms approximate occupational and social impairment with reduce reliability and productivity warranting rating of 50 percent.  A higher rating during this period is not warranted because occupational impairment with deficiencies in most areas and total occupational and social impairment, are not shown.  This is so because during this period the Veteran had no tics or abnormal movements.  See May 2010 mental status examination.  Her thought processes were coherent, goal-directed, and relevant.  She also had no auditory or visual hallucinations.  She also had no suicidal or homicidal ideation.  

For the period from January 25, 2011 onward, the Board finds that a rating of 70 percent, but no higher, is warranted.  A January 2011 psychiatric assessment noted the veteran had moderate ability to focus.  Her mood was anxious.  Nonetheless, the examiner noted that the Veteran was not able to function in the workplace and was severely impaired in interpersonal and social situations.  The April 2011 VA examination report highlights this change from the previous period.  That examination report noted depression and anxiety.  The Veteran reported significant interpersonal problems.  She noted that she used to have hobbies but no longer had them.  Notably, her psychosocial functional status was described as severely impaired.  Her mood was described as "agitated and labile."  The Veteran also for the first time was noted as having obsessive or ritualistic behavior.  Her GAF score was noted as 45 in the April 2011 VA examination report denoting major impairment in several areas.  The Board finds these symptoms approximate occupational and social impairment with deficiencies in most areas.  A rating of 100 percent during this time is however not warranted because the April 2011 VA examiner did not note total occupational and social impairment.  Similarly, the December 2012 VA examination stated that the Veteran had occupational and social impairment with deficiencies in most areas.  Thus, a rating in excess of 70 percent during this period is not warranted.  

For the foregoing reasons, the Board finds that ratings in excess of 30 percent for dysthymia prior to February 22, 2008, in excess of 50 percent from February 22, 2008 to January 24, 2011, and in excess of 70 percent from January 25, 2011 onward are each not warranted.  As the preponderance of the evidence is against higher ratings during each period, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the rating criteria contemplate the Veteran's disability with respect to her psychiatric symptoms.

TDIU Prior to February 22, 2008

In a September 2011 rating, the RO granted entitlement to a TDIU from February 22, 2008.  However, the Veteran brought the claim for a TDIU in February 2007 along with her increased rating claims.  Thus, this period is still before the Board for consideration.  

Legal Criteria

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration. 38 C.F.R. § 4.16(b) (2015).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Facts

Prior to February 22, 2008, the Veteran's service-connected disabilities were migraine headaches (pursuant to this Board Decision rated at 50 percent from April 30, 2006, 30 percent from August 26, 1997, and 10 percent from February 27, 1996); dysthymia (rated at 70 percent from January 25, 2011, 50 percent from February 22, 2008, 30 percent from October 1, 1997, and 10 percent from February 27, 1996); residuals of a left knee injury (rated at 10 percent from August 23, 2004 and zero percent from February 27, 1996); and residuals of a left ankle sprain (rated at 10 percent from August 23, 2004 and zero percent from February 27, 1996).  As such, the Veteran has met the schedular requirement for a TDIU for the entirety of the appeal period.  

Analysis

The Veteran's claim for entitlement to a TDIU was received by VA on February 21, 2007.  The Veteran's March 2007 VA examination report for her psychiatric condition noted at that time she was unemployed.  It further noted that the duration of the Veteran's employment had been less than one year.  In a May 2008 form for a TDIU, the Veteran indicate that she could not work due to her dysthymia and migraines, and had last worked in August 2003.  Records from the Social Security Administration detail that the Veteran could not work due to her migraines and her psychiatric condition.  Thus, the Board finds that the Veteran was unemployable due to her service-connected conditions at least the time she brought her claims for increased ratings and for TDIU in February 2007.  Thus, a TDIU is warranted from February 21, 2007, the date that VA received her claim for a TDIU.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left ankle sprain is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a left knee injury is denied.

A disability rating of 50 percent is granted for migraines from April 30, 2006, but no earlier, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 30 percent for dysthymia prior to February 22, 2008, in excess of 50 percent from February 22, 2008 to January 24, 2011, and in excess of 70 percent from January 25, 2011 onward is denied.  

Entitlement to a TDIU from February 21, 2007 is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


